UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1731



ZARA ELLIS SADLER,

                                            Plaintiff - Appellant,

          versus


BARBARA CLAIRE TILLEY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-03234-DCN)


Submitted: August 24, 2006                 Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zara Ellis Sadler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Zara Ellis Sadler seeks to appeal the district court’s

order granting her motion to appoint counsel.               This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Sadler seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction.      We also deny Sadler’s motion to change venue.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 2 -